DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
1.	The terminal disclaimer filed on 1/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the copending Application No. US 16/348786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
2. 	Claims 1-4, 11-14, 18-20 and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method of transmitting uplink hybrid automatic repeat request (HARQ) feedbacks associated with service priority. 
The independent claims 1, 11 and 18 recites, inter alia, a method for generating to-be-sent HARQ feedbacks, by bundling HARQ feedbacks associated with downlink subframes in a descending order of service priorities based on the service priority ordered list. Applicant has amended independent claims 1, 11 and 18 to incorporate the allowable subject matter “wherein bundling the HARQ feedbacks associated with the downlink subframes in the descending order of the service priorities based on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140369290, Yang et al. disclose Method and Apparatus for Sending Hybrid Automatic Repeat Request Acknowledge Information.

US 2017/0214489, Jiang et al., disclose Protocol layer packet coding for transmitter/receiver buffer optimization.
3GPP TS 36.321, Evolved Universal Terrestrial Radio Access (E-UTRA); Medium Access Control (MAC) protocol specification, V13.2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413